UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6786


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MITCHELL SMALLS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:96-cr-00131-RBS-2)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell Smalls, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mitchell   Smalls    appeals   the    district    court’s    order

granting his motion filed pursuant to 18 U.S.C. § 3582(c)(2)

(2006), and reducing his sentence from life imprisonment to 405

months.      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.     United States v. Smalls, No. 2:96-cr-00131-RBS-

2 (E.D. Va. Apr. 18, 2008); see United States v. Dunphy, 551

F.3d 247, 251 (4th Cir. 2009) (holding that § 3582 proceedings

“do   not    constitute   a    full    resentencing   of     the    defendant”)

(internal quotation marks and citation omitted).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2